WERDEGAR, J.,
Concurring. — I join fully in the court’s conclusion that the role the Freeway Service Patrol Act (Sts. & Hy. Code, § 2560 et seq.) contemplates for the Department of the California Highway Patrol (CHP) does not suggest CHP is a special employer of tow truck drivers participating in the freeway service patrol program. (Maj. opn., ante, at pp. 1012-1015.) I further agree that, given the procedural posture of this case, it is premature to say categorically CHP did not act as a special employer here without permitting plaintiffs the opportunity to present evidence demonstrating such a role.
In my view, that should be enough to resolve the instant case. We need not opine on whether the Legislature had in mind potential exposure to vicarious liability under common law employment principles when it established the freeway service patrol program. (Maj. opn., ante, at pp. 1010-1012.) To the extent the majority opinion does, I cannot agree with its conclusions.
As the majority opinion recognizes, the limits on state tort liability principally are governed by a different set of statutes from the Vehicle Code and Streets and Highways Code provisions at issue here. The Legislature in the Government Claims Act (Gov. Code, § 810 et seq.) made state entities generally subject to respondeat superior liability to the same extent as private entities. (Gov. Code, §§ 815.2, subd. (a), 820; Hoff v. Vacaville Unified School Dist. (1998) 19 Cal.4th 925, 932 [80 Cal.Rptr.2d 811, 968 P.2d 522].) “Through these statutes, ‘the Legislature incorporated “general standards of tort liability as the primary basis for respondeat superior liability of public entities.” ’ ” (Hoff, at p. 932.) Those general standards include the possibility of “ ‘special employer’ ” liability, which may arise when “ ‘either by the terms of a contract or during the course of its performance, the employee of an independent contractor comes under the control and direction of the other party to the contract,’ ” thereby creating “ ‘a dual employment relation’ ” with both the general and special employer. (Kowalski v. Shell Oil Co. (1979) 23 Cal.3d 168, 174-175 [151 Cal.Rptr. 671, 588 P.2d 811].)
Consequently, absent some other statutory limit, CHP will be liable precisely to the same extent any other entity would be — on a case-by-case basis, upon proof that in a given setting respondeat superior applies. An issue in this case is whether provisions in the Vehicle Code or the Streets and Highways Code contain such a statutory limit. While I agree the statutory *1017scheme does not alone impose on CHP the duties of a special employer, I cannot go further and embrace the majority’s inference that these statutes were intentionally drafted specifically to limit vicarious liability.
A very short chapter of the Streets and Highways Code provides the principal rules governing the freeway service patrol program. (Sts. & Hy. Code, div. 3, ch. 15, §§ 2560-2565.) These statutes primarily regulate funding; their purpose “is to provide for the implementation of a freeway service patrol system using a formula-based allocation, referred to as baseline funding allocation, to all eligible regional and local agencies for traffic-congested urban freeways throughout the state, involving a cooperative effort between state and local agencies.” (Id., § 2560.5, subd. (a).) The term “employer,” where it is used at all, is used descriptively to identify what may be thought of as a driver’s general or direct employer, and to distinguish that entity from other entities involved in the program. (E.g., id., §§ 2562.2, subd. (c)(1), 2563.) Nothing in the chapter suggests the Legislature thought about or intended in any way to address the potential scope of tort liability for various entities operating the program.
In turn, the Streets and Highways Code references and incorporates a short article of the Vehicle Code regulating tow truck drivers. (See Sts. & Hy. Code, §§ 2561, subd. (b), 2563; Veh. Code, div. 2, ch. 2, art. 3.3, §§ 2430-2432.3.) The definition of “employer” used there, and applicable to both the Vehicle Code and the Streets and Highways Code sections at issue, is again descriptive and circular, explaining that “employer” as used in these sections refers to “a person or organization that employs” tow truck drivers and contracts with local agencies to provide patrol services. (Veh. Code, § 2430.1, subd. (b).) The remainder of the article and article 3.5, immediately thereafter, spell out who has which duties (the driver, the employer, local agencies, CHP). As with the Streets and Highways Code chapter, there is nothing to suggest the Legislature intended the “employer” usage as a way of allocating or limiting potential tort liability, as opposed to descriptively allocating statutory duties in carrying out the roving tow truck program.1
The majority focuses on the distinctions drawn throughout these provisions between “employers” and CHP. What it does not demonstrate is that these distinctions were drawn for purposes not only of allocating statutory duties, but also of limiting tort liability. For example, the majority highlights Vehicle Code section 2436.5, which requires CHP to provide training to “all employers and tow truck drivers” and also specifies that “[dispatchers for freeway service patrol operations shall be employees *1018of’ CHP or the Department of Transportation. (See maj. opn., ante, at p. 1011.) In the context of the entire article, the statute seems to do no more than allocate to CHP the obligation of (1) training drivers and their immediate, general employers, and (2) hiring dispatchers as its own immediate, direct employees. Nothing in the text suggests the language was also intended to alter the rules of respondeat superior or the applicability of the special employer doctrine in cases — if any — where those principles might apply. I would not speculate that the Legislature had vicarious liability principles in mind, or that it sought by its use of terms to alter them.
In all other respects, Í concur.

 The same is true of the legislative history. Nothing in the background underlying Assembly Bill No. 3346 (1991-1992 Reg. Sess.) indicates the Legislature had in mind eliminating respondeat superior liability that might otherwise attach.